Citation Nr: 1430159	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1969 to June 1961.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case has since been transferred to the RO in Indianapolis, Indiana.

Initially, the Board observes that the Veteran perfected an appeal as to the initial evaluation assigned for bilateral hearing loss and the denial of service connection for peripheral neuropathy of the lower extremities.  He withdrew these issues from appellate consideration by way of an October 2010 written submission from his representative, and thus, no further consideration is necessary.  In addition, the Veteran was scheduled for a hearing before a Decision Review Officer in October 2010, but he cancelled his request in the same October 2010 written submission.  

A review of the Virtual VA and VBMS electronic claims files reveals the June 2014 written appellate brief.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, which is the maximum rating authorized under Diagnostic Code 6260 for either unilateral or bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  The facts are not in dispute; instead, resolution of the claim is wholly dependent on the application of the laws and regulations pertaining to the assignment of disability ratings for tinnitus.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus), which is the maximum schedular rating available under this criteria.  He contends that he is entitled to separate 10 percent evaluations because he has tinnitus in both ears.  See, e.g., October 2010 representative written statement (VA Form 646).

The Federal Circuit has affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent evaluation for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, while the Board acknowledges the Veteran's argument, there is no legal basis to award separate schedular evaluations for tinnitus in each ear, and the claim must therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).  In addition, there is no basis to "stage" the 10 percent evaluation, as the Veteran's symptoms have remained consistent throughout the appeal period, and he has been in receipt of the maximum 10 percent evaluation since the date the RO received his original service connection claim.  Fenderson, 12 Vet. App. at 126-27.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board finds that the record does not suggest, nor does the Veteran contend, that his tinnitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for tinnitus reasonably describe the Veteran's disability level and symptomatology, which consists of ringing in both ears. See Thun v. Peake, 22 Vet. App. 111 (2008).  There is also no assertion, and the evidence does not show, that the disability results in marked interference with employment and frequent periods of hospitalization.  Therefore, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected tinnitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


